                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CEARA WOODY, et al.,                           )
                                               )
       Plaintiffs,                             )
                                               )
       v.                                      )            Case No. 3:17-cv-534-SMY-RJD
                                               )
GRANITE CITY, ILLINOIS, et al.,                )
                                               )
       Defendants.                             )

                                             ORDER

DALY, Magistrate Judge:

       This matter is before the Court on Defendants’ Motion to Strike Paragraph No. 26 of

Plaintiffs’ Amended Complaint (Doc. 34).        For the reasons set forth below, the Motion is

GRANTED.

       Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Federal Rule of Civil

Procedure 12(f) states that the Court “may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.”      Motions to strike are generally

disfavored, however, and will generally be denied unless the portion of the pleading at issue is

prejudicial. U.S. Liability Ins. Co. v. Bryant, No. 3:10-cv-00129-JPG, 2011 WL 221662, *1 (S.D.

Ill. Jan. 21, 2011) (citing Heller v. Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1294 (7th

Cir. 1989)) (other citations omitted). Prejudice results where the challenged allegations have the

effect of confusing the issues or is so lengthy and complex that it places an undue burden on the

responding party. Id. (citation omitted).

       Defendants ask the Court to strike paragraph 26 of Plaintiff’s amended complaint, which

                                            Page 1 of 2
states: “On February 8, 2016, Plaintiff extended a settlement offer to the City of Granite City

regarding the pending religious liberties litigation. The offer expired on February 23, 2016.”

Defendants contend that because this statement refers to the parties’ confidential settlement

negotiations it is inadmissible under Federal Rule of Evidence 408 and, as the allegation has no

relation to the claims in this lawsuit, it is immaterial.     Plaintiffs refer to various advisory

committee notes to Fed. R. Evid. 408, asserting that Defendants’ failure to respond to a settlement

offer may be admissible for a variety of reasons, including to show notice or bad motives.

Plaintiffs, however, fail to articulate what precise purpose the allegation in paragraph 26 is meant

to serve. The Court cannot discern any particular purpose for the inclusion of the paragraph 26

in this case; therefore, the Court finds this allegation confuses the issues in this case and agrees

with Defendants that said allegation is immaterial and should be stricken from Plaintiffs’ pleading.

       Defendants’ motion (Doc. 34) is GRANTED. Paragraph 26 of Plaintiffs’ First Amended

Complaint (Doc. 33) is STRICKEN.

IT IS SO ORDERED.

DATED: November 13, 2018


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 2 of 2
